DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Claim interpretations
Regarding Claim 17, the phrase “wherein in the non-seal gassing the replacement gas … ” is interpreted as equivalent to “wherein in the non-seal gassing , the replacement gas …”. A correction is optional.
Regarding Claim 19, the phrase “wherein the seal gassing the replacement gas … ” is interpreted as equivalent to “wherein in the seal gassing , the replacement gas …”. Correction is required.
Further regarding Claim 19, the phrase “while the opening of the container is closed” is interpreted as equivalent to “while the opening of the container is being closed” (as supported by Fig 2 of the examined disclosure, where none of the containers that are closed is shown as being gassed while closed, however containers in the process of being closed are shown being gassed at S7-S8). This is stated for clarification purposes only, and a correction is not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8, 13-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 1, there is insufficient antecedent basis for "the gas" (line 13 of the claim).  There is insufficient antecedent basis for this limitation in the claim, although note that there are possibly related limitations for which antecedent basis was provided, e.g. “a gas”, “an ambient gas”, “a replacement gas”. It is unclear which of these multiple possibly related limitations may be referred to as “the gas”, particularly because when the container is located at the location of the gassing system, the initial gas referenced in line 2 is understood to have been already displaced by the ambient gas at the location of the liquid discharge mechanism.
Further regarding Claim 1, the phrase “blowing nozzle is provided with the filling machine” is indefinite (mainly because of usage of the conjunction “with”), as it may be ambiguously interpreted in any of these interpretations: 
A-the blowing nozzle is an assembly having multiple subcomponents, the filling machine being a subcomponent thereof; 
B-both the blowing nozzle and the filling machine are provided (i.e. are present as part of the “gas replacement system”), and 
C-the filling machine is an assembly having multiple subcomponents, the blowing nozzle being a subcomponent thereof. 
There appears to be little specification support for interpretations A and C.  For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to interpretation B.

Regarding Claim 13, there is insufficient antecedent basis for “the containers” (as in “between the containers adjacent”). Note that sufficient antecedent basis was only provided for “a container “ (singular). For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “containers”.

Regarding Claims 17 and 19, the phrase “gassing prior to that the container is filled” is indefinite, as it may be ambiguously interpreted in any of these interpretations:
A-gassing is performed prior to / before the container being filled (in other words, equivalent to “gassing prior to the container being filled”); 
B-gassing is performed, and prior to that (i.e. prior to the gassing being performed), the container is filled (in other words, equivalent to “gassing, and prior to that, the container is filled”).
There appears to be inconclusive specification support to definitively ascertain the scope of the claim, as gassing is performed both before and after the filling operation in the examined system (see at least gassing operations at S3, S4, S7, in Fig. 2). For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to any of interpretations A or B.

Regarding Claims 3-6, 8, 14, and 17-20, they also are rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20120308699 by Dupont et al. (“Dupont”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated, or special emphasis newly provided, as compared to the previous Office Action. 
Regarding Claim 1, Dupont teaches a gas replacement system (assembly of all constituent elements discussed below; note “unit for carrying out the method” at the end of the Abstract, also see equivalent embodiments of Figs. 1 or 2) that fills a container 1 with a content fluid (liquid 3, alternatively liquid 6, Fig. 1), seals the container 1 (at unit 60 in Fig. 2, sealing cap 15; alternatively sealing is performed with a cap at 15, in Fig. 1), and replaces contents (liquid 3 is replaced with gas 5) of the container with a gas (“non-oxidising gas 5”, Para 0083, Figs 1 or 2), comprising:
a filling machine 16 that fills the container 1 with the content fluid 6 (Fig. 1 or Fig. 2, Para 0054: “final liquid 6”); 
a sealing machine (60 in Fig. 2, alternatively the subassembly performing the sealing operation shown at the right side of Fig. 1, particularly where caps 15 are sealed on top of containers 1) that seals the container 1 transferred from the filling machine 16; 
a chamber 11 (Fig. 1, Para 0061) that covers the filling machine 16 and the sealing machine 60 (Fig. 2), and contains an ambient gas 4 containing a replacement gas 5 (Para 0044: “non-oxidising atmosphere 4, formed by at least one non-oxidising gas 5” ; limitations disclosed by Dupont is understood as equivalent to the limitation “ambient gas containing a replacement gas”, as supported by Para 0008 of the specification) based on a supply source (Para 0083:  alternatively and additionally disclosed as the inherent supply source of the non oxidizing gas distributed at nozzles 5 in the equivalent embodiment of Fig. 2); and 
a liquid discharge mechanism 12 that discharges a liquid 3 in the container 1 having been carried into the chamber 11 while containing the liquid 3 out of the container 1 in the chamber 11 (Para 0062: “The step of emptying the liquid 3 …carried out continuously, by means of a container turnover device 12”; Figs. 1 or 2), wherein the liquid 3 in the container 1 is WHOLLY replaced with the ambient gas 4/5 in the chamber 11 along with the discharge of the liquid 3 (note that WHOLLY is anticipated in either of these two alternative interpretations: Interpretation A – an entirety of the liquid is removed, per Para 0044: “the liquid 3 is FULLY or partially emptied from the container 1 in a non-oxidising atmosphere 4” and Para 0062: “emptying the liquid”, wherein emptying is understood as removing all liquid; Interpretation B: only liquid is removed, while other elements constituting the content are kept inside the container: Para 0062 ; “keep the NON-liquid food products in the container 1 during the turning over”) , 
a gassing system (assembly of the interior of chamber 11 and the array of upper and lower nozzles directing gas 5 and located downstream from funnel 17 in Fig. 2 – alternatively the same reference items in Fig. 1 - , together accomplish the action of gassing, as claimed) that introduces the replacement gas 5 based on the supply source 40 into the container 1, the liquid 3 in the container having been replaced with the ambient gas 4 in the chamber 11 along with the discharge of the liquid 3, to replace the gas in the container 1 with the replacement gas 5, 
wherein the gassing system comprises at least a blowing nozzle (any of the upper nozzles distributing under pressure the gas 5 in Fig. 2, alternatively any of the nozzles distributing under pressure the gas 5 in the equivalent embodiment of Fig. 1 – see arrows pointed downwards towards the container) which is configured to directly blow the replacement gas 5 supplied from the supply source (gas is driven directly from the source to the nozzle, and directly from the nozzle to the container opening, see any of Figs. 1 or 2 – note meanings #1b, #2a, and #2b of the attached dictionary entry for the term “DIRECTLY”) into an opening of the container (upper end of the containers, as oriented in either Fig. 1 or 2), and the blowing nozzle is provided with the filling machine (per interpretation B discussed under 35 USC 112b above, both the blowing nozzle and the filling machine are provided together, as part of the gas replacement system shown in either Fig. 1 or 2).

Regarding Claim 3, Dupont further teaches a liquid supply system (system 20 is configured to supply liquid 3. See Para 0075: “means for filling 20 said containers to capacity with a liquid 3”, Fig 1 or 2) that introduces the liquid 3 into the container 1 before (i.e. upstream, i.e. to the left of, as oriented in Fig. 1 or 2) the container 1 is carried into the chamber 11.  

Regarding Claim 4, Dupont further teaches that the liquid discharge mechanism 12 changes a position of the container 1 to discharge the liquid 3 in the container 1 from an opening (top opening, as oriented in Fig. 1 or 2) of the container 1 under its own weight (i.e. liquid 3 falls out due to gravity, exiting the container while said container is oriented upside down/inverted. See Para 0079: “The device 12 …to turn the container around a traverse axis”; note inverted stance of containers 1 within liquid discharge mechanism 12, wherein the top opening is inverted downward to allow the liquid 3 to be poured out – Fig. 1 or 2).  

Regarding Claim 5, Dupont further teaches a washing machine 20 (alternatively, any of 12 or 20, and/or collectively the assembly of filler 20 and liquid discharge mechanism 12, because any of 12 or 20, and alternatively collectively 12 and 20 have the effect of washing said containers with said liquid 3, see Fig. 1 or 2) that washes the container 1 with the liquid 3 upstream of (i.e. left of, or left as a part of) the filling machine 16, wherein the washing machine 

Regarding Claim 6, Dupont further teaches that the washing machine 20 (as defined above) functions as the liquid discharge mechanism 12 (in particular, the washing machine 20 functions as / similarly to / in a same manner as, i.e. least continuously per Fig. 1 or 2 and per “continuously” in Para 0061, 0062, and 0079, as the liquid discharge mechanism 12, details above; additionally, the washing machine functions as, because it is represented by 12, as detailed above), and the chamber 11 covers a position (at 12, see Fig. 1 or 2) where the liquid 3 is discharged from the container 1 in the washing machine.

Regarding Claim 8, Dupont further teaches that a conveying path (left to right, within the washing machine as defined above) along which the container 1 is conveyed in the washing machine includes a twist section (“spiral”, Para 0062: “device 12 … to turn said container …by imposing a spiral trajectory”; where “spiral” is understood as equivalent to a twist ) constituted by a guide member twisted (Para 0062: “guides intended to engage with said containers 1”) to change the position of the container 1 while guiding the container 1 (Para 0062: “turn said container”), and the twist section functions as the liquid discharge mechanism 12 (Para 0088, Fig. 1 or 2). 

Regarding Claim 14, Dupont further teaches that the chamber 11 has three openings: an inlet (left end of Fig. 1 or Fig. 2, note incoming arrow at the left of Fig. 1 in particular) for the container 1, an outlet (right end of Fig. 1 or Fig. 2, note outgoing arrow at the right of Fig. 1 in particular) for the container 1, and a lid supply port (topside of sealing device 60 extends outside of the controlled atmospheric chamber in Fig. 2, thus constituting a third port, since portions of the unit are both inside the chamber and outside the chamber; alternatively, the continuous sequence of lids 15 shown in Fig. 1 necessarily represents an incoming stream of lids necessarily being supplied from the outside of the chamber into the chamber, necessarily through a port) that carries a lid 15 (lids 15 are shown as having been carried/supplied/contained by unit 60 in Fig. 2; alternatively shown in Fig. 1 as lids 15 having been continuously supplied for the sealing operation at the right side of Fig. 1, within chamber  11) for sealing the container 1 into the chamber 11 (the action of sealing takes place inside the chamber, see Fig. 2), and at least one of the three openings (e.g. left, inlet) is configured to be closed by a flow of a liquid or a flow of a gas (in particular, flow of gas 5 as shown directed both upward and downward at the inlet in Fig. 2, in effect constituting a flow of a gas closing the inlet).

Regarding Claim 17, Dupont further teaches that the blowing nozzle (as identified above, see rejection of Claim 1; additionally see annotation BN in annotated Figs. 1-2 below) is configured to perform a non-seal gassing (“gassing”, as a gas 5 is provided; “non-seal” as the gas is provided away from a sealing operation; see annotation NSG for “non-seal gassing” below) prior to the container being filled with the content fluid (annotation NSG shown to the left of the filling operation 16 in annotated Fig. 1 below, corresponding to interpretation A discussed under 35 USC 112b above), alternatively non-seal gassing being performed, and prior to that the container is filled (annotation NSG shown to the right  of the filling operation 16 in annotated Fig. 2 below, corresponding to interpretation B discussed under 35 USC 112b above) ,
wherein in the non-seal gassing NSG the replacement gas 5 supplied from the supply source (as identified above) is directly blown in to the opening of the container while the opening of the container is not closed (containers are not closed at the location of the NSG operation in Figs. 1-2 below; additionally regarding “directly”, note meanings #1b, #2a, and #2b of the attached dictionary definition of the term).


    PNG
    media_image1.png
    710
    870
    media_image1.png
    Greyscale

Annotated Figs. 1-2 of Dupont

Regarding Claim 18, Dupont further teaches that the blowing nozzle BN is integrated with a filling nozzle of the filling machine 16 (all components of the gas replacement system are together, integrated as part of a system, see either of Figs. 1 or 2). 

Regarding Claim 19, Dupont further teaches that the blowing nozzle (as identified above, see rejection of Claim 1; additionally see annotation BN in annotated Figs. 1-2 above) is configured to perform a seal gassing (“gassing”, as a gas 5 is provided; “seal” as the gas is provided closer to a sealing operation; see annotation SG for “seal gassing” above) prior to the container being filled with the content fluid (at least one annotation SG is shown to the left of the filling operation 16 in annotated Fig. 1 above, corresponding to interpretation A discussed under 35 USC 112b above), alternatively seal gassing being performed, and prior to that the container is filled (annotation SG shown to the right  of the filling operation 16 in annotated Fig. 2 above and in some instances of “SG” in Fig. 1 above, corresponding to interpretation B discussed under 35 USC 112b above) ,
wherein in the seal gassing SG, the replacement gas 5 supplied from the supply source (as identified above) is directly blown in to the opening of the container while the opening of the container is [being] closed (containers are being closed at the location of the SG operation as shown in either of Figs. 1-2 above; additionally regarding “directly”, note meanings #1b, #2a, and #2b of the attached dictionary definition of the term).

Regarding Claim 20, Dupont further teaches that the blowing nozzle BN is integrated with a filling nozzle of the filling machine 16 (all components of the gas replacement system are together, integrated as part of a system, see either of Figs. 1 or 2), and the seal gassing SG is performed while the opening of the container is closed by the filling nozzle (note various instances of SG in either Fig. 1 or 2, where a filling nozzle of the filling machine 16 closes the opening of the container while seal gassing SG is performed).

Regarding Claim 21, Dupont teaches a gas replacement system (assembly of all constituent elements discussed below; note “unit for carrying out the method” at the end of the Abstract, also see equivalent embodiments of Figs. 1 or 2) that fills a container 1 with a content fluid (liquid 3, alternatively liquid 6, Fig. 1), seals the container 1 (at unit 60 in Fig. 2, sealing cap 15; alternatively sealing is performed with a cap at 15, in Fig. 1), and replaces contents (liquid 3 is replaced with gas 5) of the container with a gas (“non-oxidising gas 5”, Para 0083, Figs 1 or 2), comprising:
a filling machine 16 that fills the container 1 with the content fluid 6 (Fig. 1 or Fig. 2, Para 0054: “final liquid 6”); 
a sealing machine (60 in Fig. 2, alternatively the subassembly performing the sealing operation shown at the right side of Fig. 1, particularly where caps 15 are sealed on top of containers 1) that seals the container 1 transferred from the filling machine 16; 
a chamber 11 (Fig. 1, Para 0061) that covers the filling machine 16 and the sealing machine 60 (Fig. 2), and contains an ambient gas 4 containing a replacement gas 5 (Para 0044: “non-oxidising atmosphere 4, formed by at least one non-oxidising gas 5” ; limitations disclosed by Dupont is understood as equivalent to the limitation “ambient gas containing a replacement gas”, as supported by Para 0008 of the specification) based on a supply source (Para 0083: “means of nozzles 40”, Fig. 1 – alternatively and additionally disclosed as the inherent supply source of the non oxidizing gas distributed at nozzles 5 in the equivalent embodiment of Fig. 2); and 
a liquid discharge mechanism 12 that discharges a liquid 3 in the container 1 having been carried into the chamber 11 while containing the liquid 3 out of the container 1 in the chamber 11 (Para 0062: “The step of emptying the liquid 3 …carried out continuously, by means of a container turnover device 12”; Figs. 1 or 2), wherein the liquid 3 in the container 1 is WHOLLY replaced with the ambient gas 4/5 in the chamber 11 along with the discharge of the liquid 3 (note that WHOLLY is anticipated in either of these two alternative interpretations: Interpretation A – an entirety of the liquid is removed, per Para 0044: “the liquid 3 is FULLY or partially emptied from the container 1 in a non-oxidising atmosphere 4” and Para 0062: “emptying the liquid”, wherein emptying is understood as removing all liquid; Interpretation B: only liquid is removed, while other elements constituting the content are kept inside the container: Para 0062 ; “keep the NON-liquid food products in the container 1 during the turning over”) , 
a gassing system (assembly of the interior of chamber 11 and the array of upper and lower nozzles directing gas 5 and located downstream from funnel 17 in Fig. 2 – alternatively the same reference items in Fig. 1 - , together accomplish the action of gassing, as claimed) that introduces the replacement gas 5 based on the supply source 40 into the container 1, the liquid 3 in the container having been replaced with the ambient gas 4 in the chamber 11 along with the discharge of the liquid 3, to replace the ambient gas in the container 1 with the replacement gas 5, and 
wherein the sealing machine is configured to place a lid 15 supplied into the chamber 11 in such a manner that the lid 15 faces the opening of the container (see either Fig. 1 or 2), and 
the sealing machine is configured to directly blow the replacement gas 5 supplied from the supply sources toward a space between the lid and the container (space annotated as S, in annotated Fig 1, above; regarding “directly”, gas is driven directly from the nozzle to the space S under the lid, see Fig. 1, and note meanings #1b, #2a, and #2b of the attached dictionary entry for the term “DIRECTLY”).



Response to Arguments
Applicant's arguments filed 4/19/2021, regarding the 35 USC 112 rejection of Claim 1 (page 8, section “112”) have been considered but have not been found persuasive. The 
Applicant's arguments regarding the 35 USC 102 rejection of Claim 1 (page 9) have been considered but have not been found persuasive for the following reason:
Regarding Applicant’s assertion that “Dupont fails to … suggest that element 5 is structurally capable of directly blowing a replacement gas into an opening of the container”, the examiner disagrees, pointing out that Dupont’s blowing nozzle (annotated as BN above) provides replacement gas into the opening of the container, as detailed further in the rejection above. Note that the replacement gas 5 provided by the blowing nozzle BN is directly available to the container opening, without any structures hindering/preventing/blocking a direct access/path from the blowing nozzle into the opening of the container; note that the term “directly” was interpreted in accordance with meanings #1b, #2a, and #2b of the attached dictionary entry for the term “DIRECTLY”.

Allowable Subject Matter
A statement of reasons for the indication of allowable subject matter was included in prior Office Actions (12/18/2020), with respect to independent Claim 1, as well as Claim 16 (then-dependent from Claim 1, newly turned into independent form after indefiniteness concerns were addressed). 
Claims 12 and 15 are allowable as depending from independent Claim 10, which has allowable subject matter, as detailed above.
Claim 13 is being presently rejoined, as having been previously directed to a non-elected embodiment, and presently dependent from an allowed parent claim (Claim 10, see above). Claim 13 would be allowable if rewritten to overcome the rejection under 35 USC 112b 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/            Primary Examiner, Art Unit 3731